Tompkins, J.,
delivered the opinion of the Court.
This is an action of assumpsit. The declaration contains six counts: four on promissory notes, and two general counts, which are withdrawn. The defendants plead, that the notes were assigned, before the commencement of this action, to Deane. They also pleaded the statute of limitations. The plaintiff’s reply to the pleas of assignment, that the action was brought to the use of Deane, and of no other. To these replications the defendants demur. The plaintiffs also demurred to the pleas of the statute of limitation. The demurrers of both the one and the other were sustained by the Circuit Court, and judgment was rendered for the defendants below, defendants also here. To reverse this judgment of the Circuit Court, the plaintiffs bring their writ of error, and cite Chitty on Bills, pp. 171, 2, 3, 4, 5, 6, to prove, that the holder of a note may, by striking out endorsements or filling them up, fit the note to his case. The result of the whole said by Chitty, in our opinion, amounts to this, that the legal owner of the note must sue, and may strike out preceding endorsements to make his evidence suit his case. It is our opinion, that our statute of assignments clearly requires the legal owner to sue in his own name. *476Thomas, so far from showing himself the legal owner of these notes, indirectly ad' mits, hy the declaration, that Deane is such, and the fact is directly admitted by the demurrers to the pleas of assignment.
It is useless to give any opinion on the judgment of the Court for the plaintifis below. The judgment of the Circuit Court is affirmed.